Wood, J., (after stating the facts). (1-2-3) It was the duty of Rogers, who was the sheriff of Pike County at the time the fine was adjudged against appellant Joe Wilson, to collect such fine, and it was the duty of the clerk of the county court to charge him up with such fine, and, under the law, Rogers was liable for such fine and could not be relieved of the same except upon certain conditions. See, Kirby’s Digest, § § 7191 to 7193 inc. It was the duty of Rogers, the then sheriff to have secured the payment of the fine or to have had the prisoner pay the same by work in the manner provided in the statute. Kirby’s Dig., § 1091. But the failure of the county officers to comply with the statutes concerning the collection of fines and costs at the time the appellant was convicted in the Pike Circuit Court did not operate to relieve appellant of the debt due the State on account of such fine and costs. So far as he was concerned that debt or obligation to the State remained against him so long as the judgment was unsatisfied by immediate payment of the same in -money -or otherwise in the manner prescribed by the statute. Appellant not having paid off or satisfied the judgment against him at the time the appellee became sheriff of the cotinty, it was the -duty of the appellee as sheriff and collector of fines, penalties and forfeitures adjudged against defendants in circuit courts of the State to endeavor to collect .such fines and 'costs. Kirby’s Dig., section 7191.  (4) While appellee and his bondsmen could not have been made liable for the fine, .since the same was adjudged against the appellant during the term of appellee’s predecessor in office, -still it was his duty, as we have seen, to collect such fines and costs from the appellant Joe Wilson, and to this end he could have had execution issued, or a warrant, and could proceed to arrest the ¡appellant and to confine him to pay the fine and costs, which, so far as -appellant Joe Wilson was concerned, had not, up to 'that time, been paid. And when the appellee, as the sheriff who-se duty it was to collect the fine and costs, proceeded to arrest the appellant the obligation that appellant was under to pay the fine and costs that had been adjudged against him was sufficient consideration for the note which he executed to the appellee in settlement of the fine and costs and when the appellee effected the arrest of the appellant and released him upon the -excution of the note not in the manner provided by the .statute, and in this manner allowed appellant to settle the fine and costs, appellee and his bondsmen became primarily liable to the State for the amount of the fine and costs as represented by the note. In Wilson v. White, 82 Ark. 407-411, speaking of a note that was taken'by a sheriff in payment of a fine and costs which did not conform to the statutory requirements, we said: “Now the note in controversy failed in two respects to conform to the statute. It is not payable to the State of Arkansas, and the same was. not payable within thirty days. It 'did not, therefore, have the force and effect of a judgment under the statute, but it is valid as a common law obligation and binds the principal and his sureties for the payment -of the amount named therein.” It follows that the appellee had the right to maintain this suit and that the appellants are liable to him for the amount of the note, and that the jugdment of the court to that effect is -correct. . The same is therefore affirmed.